DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18, 19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10666834 in view of Shiraki (US 2014/0009788).

Claim
App. No. 16816340 (hereinafter 340)
Claim
Patent No. 10666834 (hereinafter ‘834)
1&21
1. An information processing system, comprising: circuitry configured to accumulate one or more jobs relating to a service to be provided via a device, obtain information on a total amount of previous resource usage over a predetermined time period in providing the service, wherein the total amount of previous resource usage includes an amount of hard disk drive usage for data accumulation for the service;
determine whether the total amount of previous resource usage satisfies at a condition set based on preset limits on resource usage; and when the total amount of previous resource usage is determined to satisfy the condition, perform, in accordance with the condition, control operations, including a control operation for changing a screen displayed by the device and a control operation for restricting accumulation of the one or more jobs.

21. The information processing system of claim 1, wherein the circuitry comprises: first circuitry provided on a first server and configured to control usage of the service to be provided to a user via the device; and second circuitry provided on a second server and configured to accumulate the one or more jobs relating to the service.

22. The information processing system of claim 1, wherein the condition comprises a first condition indicating whether the total amount of previous resource usage is equal to or larger than a first threshold and smaller than a second threshold, the first threshold being smaller than the second threshold.
1-4
An information processing system, comprising: a first server configured to control usage of a service to be provided to a user via a device, the first server including first processing circuitry, and a second server configured to accumulate one or more jobs relating to the service, the second server including second processing circuitry, wherein the first processing circuitry and the second processing circuitry are configured to operate in cooperation with each other to: obtain information on a total amount of previous resource usage over a predetermined time period by the second server in providing the service; determine whether the total amount of previous resource usage satisfies at least one condition of a plurality of conditions previously set based on preset limits on resource usage; and when the total amount of previous resource usage is determined to satisfy the at least one condition of the plurality of conditions, perform, in accordance with the at least one condition, at least one of a plurality of control operations, the control operations including a control operation for changing a screen displayed by the device, and a control operation for restricting accumulation of the one or more jobs in the second server.

2. The information processing system according to claim 1, wherein the control operation for changing the screen displayed by the device includes one of: changing a login screen of the device to display a warning on the login screen; and changing the login screen to prevent a login to the device.

3. The information processing system according to claim 2, wherein the control operation for restricting accumulation of the jobs includes prohibiting accumulation of the jobs in the second server.

4. The information processing system according to claim 3, wherein the total amount of previous resource usage includes a total amount of memory usage by the second server, the plurality of conditions includes: a first condition indicating whether the total amount of memory usage is equal to or larger than a first threshold and smaller than a second threshold, the first threshold being smaller than the second threshold; and a second condition indicating whether the total amount of memory usage is equal to or larger than the second threshold, and the first processing circuitry and the second processing circuitry are further configured to operate in cooperation with each other to: when the first condition is determined to be satisfied, perform the control operation for changing the login screen of the device to display the warning on the login screen, and when the second condition is determined to be satisfied, perform the control operation for prohibiting accumulation of the jobs in the second server.
2
The information processing system according to claim 1, wherein the control operation for changing the screen displayed by the device includes one of: changing a login screen of the device to display a warning on the login screen; and changing the login screen to prevent a login to the device.  
2
The information processing system according to claim 1, wherein the control operation for changing the screen displayed by the device includes one of: changing a login screen of the device to display a warning on the login screen; and changing the login screen to prevent a login to the device.
3
The information processing system according to claim 2, wherein the control operation for restricting accumulation of the one or more jobs includes prohibiting accumulation of the one or more jobs.  
3
The information processing system according to claim 2, wherein the control operation for restricting accumulation of the jobs includes prohibiting accumulation of the jobs in the second server.
4
The information processing system according to claim 2, wherein when the control operation includes the changing of a login screen of the device to display a warning on the login screen, the circuitry is further configured to request the device to display the warning on the login screen, and when the control operation includes the changing of the login screen to prevent the login to the device, the circuitry is further configured to request the device to change the login screen to prevent the login to the device.  
6
The information processing system according to claim 2, wherein when the control operation includes the changing a login screen of the device to display a warning on the login screen, the first processing circuitry of the first server is configured to request the device to display the warning on the login screen, and when the control operation includes the changing a login screen to prevent a login to the device, the first processing circuitry of the first server is configured to request the device to change the login screen to prevent a login to the device.
5
The information processing system according to claim 3, wherein the total amount of resource previous usage includes a total amount of memory usage, the condition is: a first condition indicating whether the total amount of memory usage is equal to or larger than a first threshold and smaller than a second threshold, the first threshold being smaller than the second threshold, or a second condition indicating whether the total amount of memory usage is equal to or larger than the second threshold, and the circuitry is further configured to: when the condition is the first condition and the first condition is determined to be satisfied, perform the control operation for changing the login screen of the device to display the warning on the login screen, and when the condition is the second condition and the second condition is determined to be satisfied, perform the control operation for prohibiting accumulation of the one or more jobs in the second server.  
4
The information processing system according to claim 3, wherein the total amount of previous resource usage includes a total amount of memory usage by the second server, the plurality of conditions includes: a first condition indicating whether the total amount of memory usage is equal to or larger than a first threshold and smaller than a second threshold, the first threshold being smaller than the second threshold; and a second condition indicating whether the total amount of memory usage is equal to or larger than the second threshold, and the first processing circuitry and the second processing circuitry are further configured to operate in cooperation with each other to: when the first condition is determined to be satisfied, perform the control operation for changing the login screen of the device to display the warning on the login screen, and when the second condition is determined to be satisfied, perform the control operation for prohibiting accumulation of the jobs in the second server.
6
The information processing system according to claim 5. wherein the total amount of previous resource usage further includes an amount of network usage, the condition is a third condition indicating whether the total amount of network usage is equal to or larger than a third threshold and smaller than a fourth threshold, the third threshold being smaller than the fourth threshold, or a fourth condition indicating whether the total amount of network usage is equal to or larger than the fourth threshold, and the circuitry is further configured to: when the condition is the third condition and the third condition is determined to be satisfied, perform the control operation for changing the login screen of the device to display the warning on the login screen: and when the condition is the fourth condition and the fourth condition is determined to be satisfied, perform the control operation for changing the login screen to prevent the login to the device.
5
The information processing system according to claim 4, wherein the total amount of previous resource usage further includes a total amount of network usage by the second server, the plurality of conditions further includes: a third condition indicating whether the total amount of network usage is equal to or larger than a third threshold and smaller than a fourth threshold, the third threshold being smaller than the fourth threshold; and a fourth condition indicating whether the total amount of network usage is equal to or larger than the fourth threshold, and the first processing circuitry and the second processing circuitry are configured to operate in cooperation with each other to: when the third condition is determined to be satisfied, perform the control operation for changing the login screen of the device to display the warning on the login screen; and when the fourth condition is determined to be satisfied, perform the control operation for changing the login screen to prevent a login to the device.
7
The information processing system according to claim 2, wherein the circuitry is further configured to, when the control operation for changing the screen includes the changing of the login screen to prevent the login to the device, perform one of: a control operation for hiding a login button that is displayed on the login screen: a control operation for invalidating an operation performed on the login button; and a control operation for displaying an error message when an operation is performed on the login button.  
7
The information processing system according to claim 2, wherein the first processing circuitry and the second processing circuitry are further configured to operate in cooperation with each other to, when the control operation includes the changing a login screen to prevent a login to the device, perform one of a plurality of control operations including: a control operation for hiding a login button that is displayed on the login screen; a control operation for invalidating an operation performed on the login button; and a control operation for displaying an error message when an operation is performed on the login button.
8
The information processing system according to claim 1, wherein the circuitry is further configured to collect the amount of resource usage by a virtual server, and determine whether to perform at least one of the control operations so as to manage the amount of resource usage by the virtual server to not exceed a predetermined limit.
8
The information processing system according to claim 1, wherein the second server is a virtual server, the first server includes a plurality of servers, one of the plurality of servers being configured to collect the total amount of previous resource usage by the virtual server, and the first server is configured to determine whether to perform at least of the plurality of control operations so as to manage the total amount of previous resource usage by the virtual server to not exceed a predetermined limit.


	Regarding claim 1, ‘834 does not explicitly teach an amount of hard disk drive usage for data accumulation for the service.
However, Shiraki teaches an amount of hard disk drive usage for data accumulation for the service (amount of usage of HDD for each job type; ¶¶ 0062-0065, Fig. 4).
‘834 and Shiraki are in the same field of endeavor of an information processing system that manages resource usage. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to monitor and display hard disk drive usage as taught by Shiraki. The combination improves the operability of the system by a providing an easy to understand display for showing amount HDD usage to a user (¶¶ 0010-0012, Shiraki). 

Claims 9-14 recite similar limitations as claims 1-3 and 5-7. Thus, arguments similar to that presented above for claims 1-3 and 5-7 are equally applicable to claims 9-14. Furthermore, claims 9-14 of Patent No. 10666834 teach the similar limitations.

Claims 15, 16, 18, 19, 21, and 22 are method claims that correspond to the apparatus of claims 9-14. Thus, arguments similar to that presented above are equally applicable to claims 15, 16, 18, 19, 21, and 22. Furthermore, claims 15-20 of Patent No. 10666834 teach the similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2015/0029536, hereinafter Suzuki) in view of Saito (US 2019/0102115) and Shiraki (US 2014/0009788).

Regarding claim 1, Suzuki teaches an information processing system (information processing system 1; ¶¶ 0045-0091 Figs. 1-3), comprising:
circuitry configured to accumulate one or more jobs relating to a service to be provided via a device (image forming apparatus 12 receives copy request; ¶ 0282 Fig. 22 S201), 
obtain information on a total amount of previous resource usage over a predetermined time period in providing the service (calculate latest cumulative consumption value; ¶ 0287 Fig. 22 S208, ¶ 0263, and ¶¶ 0270-0271 Fig. 20);
determine whether the total amount of previous resource usage satisfies at a condition set based on preset limits on resource usage (determine whether current value exceeds upper limit value; ¶ 0291 Fig. 22 S209); and 
when the total amount of previous resource usage is determined to satisfy the condition, perform, in accordance with the condition, control operations (current value exceeds upper limit, perform use restriction; ¶¶ 0294-0295 Fig. 22 S210), including a control operation for changing a screen displayed by the device and a control operation for restricting accumulation of the one or more jobs (stops operation and displays screen to logout; ¶ 0296 Fig. 22 S211-S213), but does not explicitly teach wherein the total amount of previous resource usage includes an amount of hard disk drive usage for data accumulation for the service.
However, Saito teaches wherein the total amount of previous resource usage includes an amount of hard disk drive (capacity of storage device; ¶¶ 0031-0033 and ¶¶ 0038-0039, Fig. 4).
Suzuki and Saito are in the same field of endeavor of an information processing system that manages resource usage. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to monitor and manage hard disk drive usage and network usage as taught by Saito. The combination improves the operability of the system by ensuring adequate levels of resources are available to stably function (¶¶ 0003-0011, Saito).
Furthermore, Shiraki teaches wherein the total amount of previous resource usage includes an amount of hard disk drive usage for data accumulation for the service (amount of usage of HDD for each job type; ¶¶ 0062-0065, Fig. 4).
Suzuki and Shiraki are in the same field of endeavor of an information processing system that manages resource usage. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to monitor and display hard disk drive usage as taught by Shiraki. The combination improves the operability of the system by a providing an easy to understand display for showing amount HDD usage to a user (¶¶ 0010-0012, Shiraki). 

Regarding claim 2, Suzuki in view of Saito and Shiraki teach the information processing system according to claim 1, wherein the control operation for changing the screen displayed by the device includes one of: changing a login screen of the device to display a warning on the login screen; and changing the login screen to prevent a login to the device (display screen notifying logout; ¶ 0296 Fig. 22 S213, Suzuki).  

Regarding claim 3, Suzuki in view of Saito and Shiraki teach the information processing system according to claim 2, wherein the control operation for restricting accumulation of the one or more jobs includes prohibiting accumulation of the one or more jobs (stop command; ¶¶ 0295-0296 Fig. 22 S212, Suzuki).  

Regarding claim 4, Suzuki in view of Saito and Shiraki teach the information processing system according to claim 2, wherein when the control operation includes the changing of a login screen of the device to display a warning on the login screen, the circuitry is further configured to request the device to display the warning on the login screen, and when the control operation includes the changing of the login screen to prevent the login to the device, the circuitry is further configured to request the device to change the login screen to prevent the login to the device (display screen notifying logout; ¶ 0296 Fig. 22 S213, Suzuki).

Regarding claim 7, Suzuki in view of Saito and Shiraki teach the information processing system according to claim 2, wherein the circuitry is further configured to, when the control operation for changing the screen includes the changing of the login screen to prevent the login to the device (display screen notifying logout; ¶ 0296 Fig. 22 S213, Suzuki), perform one of: a control operation for hiding a login button that is displayed on the login screen: a control operation for invalidating an operation performed on the login button; and a control operation for displaying an error message when an operation is performed on the login button (authentication error screen due to use restriction; ¶ 0272, ¶ 0278, and ¶ 0296).

Regarding claim 8, Suzuki in view of Saito and Shiraki teach the information processing system according to claim 1, wherein the circuitry is further configured to collect the amount of resource usage by a virtual server (service providing system 2; ¶ 0045 Fig. 1 and ¶ 0073 Fig. 3), and determine whether to perform at least one of the control operations so as to manage the amount of resource usage by the virtual server to not exceed a predetermined limit (use restriction determination unit 136; ¶ 0258 Fig. 18, Suzuki).

Regarding claim 21, Suzuki in view of Saito and Shiraki teach information processing system of claim 1, wherein the circuitry comprises: first circuitry provided on a first server and configured to control usage of the service to be provided to a user via the device (print service application 62; ¶ 0077, Fig. 3, ¶¶ 0255-0258 Fig. 18, and ¶ 0080, Suzuki); and second circuitry provided on a second server and configured to accumulate the one or more jobs relating to the service (data storage unit 93; ¶ 0091 Fig. 3, ¶ 0187 Fig. 12, and ¶ 0080, Suzuki).

Regarding claim 22, Suzuki in view of Saito and Shiraki teach the information processing system of claim 1, but Suzuki does not explicitly teach wherein the condition comprises a first condition indicating whether the total amount of previous resource usage is equal to or larger than a first threshold and smaller than a second threshold, the first threshold being smaller than the second threshold.
However, Saito teaches wherein the condition comprises a first condition indicating whether the total amount of previous resource usage is equal to or larger than a first threshold and smaller than a second threshold, the first threshold being smaller than the second threshold (¶¶ 0037-0039, Fig. 4).
The motivation applied in claim 1 is incorporated herein.

Claims 9-11 and 14 recite similar limitations as claims 1-3 and 7. Thus, arguments similar to that presented above for claims 1-3 and 7 are equally applicable to claims 9-11 and 14.

Claims 15 and 16 are method claims that correspond to the apparatus of claims 9-11. Thus, arguments similar to that presented above for claims 9-11 are equally applicable to claims 15 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kakegawa (US 2012/0320410) teaches a printing system for monitoring consumption of resources. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672